                 Case 2:20-cv-00641-RSL Document 31 Filed 09/15/21 Page 1 of 4



 1

 2

 3

 4
                                       UNITED STATES DISTRICT COURT
 5                                    WESTERN DISTRICT OF WASHINGTON
                                                AT SEATTLE
 6
   HANOVER INSURANCE COMPANY;                                         No. 2:20-cv-00641-RSL
 7 MASSACHUSETTS BAY INSURANCE
   COMPANY,                                                           STIPULATION AND ORDER OF
 8                                                                    DISMISSAL OF ALL CLAIMS WITH
                    Plaintiffs,                                       PREJUDICE
 9
           vs.
10
   TALYST SYSTEMS, LLC, a Delaware
11 limited liability company; TALYST, INC., a
   Delaware corporation; TRANSLOGIC
12 CORPORATION a Delaware corporation,
   d/b/a SWISSLOG Healthcare (North
13 America), d/b/a SWISSLOG, and
   WELLFOUNT, CORPORATION, a Delaware
14 corporation,

15                     Defendants.

16
                                                       I. STIPULATION
17
     The undersigned parties having resolved this matter, it is stipulated by the parties that all claims
18
     be dismissed with prejudice and without costs or attorney’s fees to any party and that the Order
19
     below dismissing those claims may be entered.
20
     //
21
     //
22

23

                                                                                    FORSBERG & UMLAUF, P.S.
      Stipulation and Order of Dismissal of All Claims With Prejudice – 1                   ATTORNEYS AT LAW
      Cause No.: 2:20-cv-00641-RSL                                                    901 FIFTH AVENUE  SUITE 1400
                                                                                      SEATTLE, WASHINGTON 98164
                                                                                     (206) 689-8500  (206) 689-8501 FAX
                Case 2:20-cv-00641-RSL Document 31 Filed 09/15/21 Page 2 of 4



 1   Dated this 15th day of September, 2021.                          Dated this 15th day of September, 2021.

 2   FORSBERG & UMLAUF, P.S.                                          TAFT STETTINIUS & HOLLISTER LLP

 3   s/Ryan J. Hesselgesser                                           s/Peter S. French
     Carl E. Forsberg, WSBA #17025                                    Peter S. French, Admitted Pro Hac Vice
 4   Ryan J. Hesselgesser, WSBA #40720                                Ann O’Connor McCready, Admitted Pro
     Attorneys for Plaintiffs Hanover Insurance                       Hac Vice
 5   Company and Massachusetts Bay Insurance                          Attorneys for Wellfount Corporation
     Company
 6
     Dated this 15th day of September, 2021.                          Dated this 15th day of September, 2021.
 7
     K&L GATES LLP                                                    BYRNES KELLER CROMWELL LLP
 8
     s/Aaron E. Millstein                                             s/Keith D. Petrak
 9   Rachel Tausend, WSBA #50512                                      Bradley S. Keller, WSBA #10665
     Aaron E. Millstein, WSBA #44135                                  Keith D. Petrak, WSBA #19159
10   Attorney for Talyst Systems, LLC and                             Attorneys for Wellfount Corporation
     Translogic Corporation
11
     Dated this 15th day of September, 2021.
12
     LEVIN SITCOFF, PC
13
     s/Kerri J. Rough
14   Bradley A. Levin, Admitted Pro Hac Vice
     Kerri J. Rugh, Admitted Pro Hac Vice
15   Attorney for Talyst Systems, LLC and
     Translogic Corporation
16

17

18

19

20

21

22

23

                                                                                      FORSBERG & UMLAUF, P.S.
     Stipulation and Order of Dismissal of All Claims With Prejudice – 2                      ATTORNEYS AT LAW
     Cause No.: 2:20-cv-00641-RSL                                                       901 FIFTH AVENUE  SUITE 1400
                                                                                        SEATTLE, WASHINGTON 98164
                                                                                       (206) 689-8500  (206) 689-8501 FAX
                 Case 2:20-cv-00641-RSL Document 31 Filed 09/15/21 Page 3 of 4



 1                                                         II. ORDER

 2            THIS MATTER having come on before the above-entitled court on the stipulation of the

 3 undersigned parties, now, therefore

 4            IT IS SO ORDERED that all claims by and between the parties be dismissed with prejudice

 5 and without costs or attorney’s fees to any party.

 6            Dated this 15th day of September, 2021.
 7

 8                                                             Robert S. Lasnik
                                                               U.S. District Court Judge
 9
     Presented by:
10
     FORSBERG & UMLAUF, P.S.
11
   s/Ryan J. Hesselgesser
12 Carl E. Forsberg, WSBA #17025
   Ryan J. Hesselgesser, WSBA #40720
13 Attorneys for Plaintiffs Hanover Insurance
   Company and Massachusetts Bay Insurance Company
14
   Approved as to Form;
15 Notice of Presentation Waived

16 K&L GATES LLP

17 s/Aaron E. Millstein
   Rachel Tausend, WSBA #50512
18 Aaron E. Millstein, WSBA #44135
   Attorneys for Talyst Systems, LLC
19 and Translogic Corporation

20 LEVIN SITCOFF, PC

21 s/Kerri J. Rugh
   Bradley A. Levin, Admitted Pro Hac Vice
22 Kerri J. Rugh, Admitted Pro Hac Vice
   Attorneys for Talyst Systems, LLC
23 and Translogic Corporation

                                                                                     FORSBERG & UMLAUF, P.S.
      Stipulation and Order of Dismissal of All Claims With Prejudice – 3                    ATTORNEYS AT LAW
      Cause No.: 2:20-cv-00641-RSL                                                     901 FIFTH AVENUE  SUITE 1400
                                                                                       SEATTLE, WASHINGTON 98164
                                                                                      (206) 689-8500  (206) 689-8501 FAX
                Case 2:20-cv-00641-RSL Document 31 Filed 09/15/21 Page 4 of 4



 1 TAFT STETTINIUS & HOLLISTER LLP

 2 s/Peter S. French
   Peter S. French, Admitted Pro Hac Vice
 3 Ann O’Connor McCready, Admitted Pro Hac Vice
   Attorneys for Wellfount Corporation
 4
   BYRNES KELLER CROMWELL LLP
 5
   s/Keith D. Petrak
 6 Bradley S. Keller, WSBA #10665
   Keith D. Petrak, WSBA #19159
 7 Attorneys for Wellfount Corporation

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                                                           FORSBERG & UMLAUF, P.S.
     Stipulation and Order of Dismissal of All Claims With Prejudice – 4          ATTORNEYS AT LAW
     Cause No.: 2:20-cv-00641-RSL                                           901 FIFTH AVENUE  SUITE 1400
                                                                            SEATTLE, WASHINGTON 98164
                                                                           (206) 689-8500  (206) 689-8501 FAX
